REASONS FOR ALLOWANCE
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a control device, including: “wherein, in a case where it is determined that any one of the plurality of cylinders is in an abnormal combustion state, the control unit suppresses driving of the vehicle auxiliary machine at a predetermined combustion timing of the cylinder in the abnormal combustion state,” in combination with the remaining limitations of the claim.
Firstly, the closest prior art of record is understood to include U.S. Patent Application Publication No. 2017/0350333 to Glugla et al. and U.S. Patent Application Publication No. 2003/0110845 to Kumagai et al., which each disclose a control device having a control unit that is configured to suppress fuel injection to a determined misfiring cylinder of an internal combustion engine; however, neither Glugla nor Kumagai teaches or suggests that the control unit suppresses driving of a vehicle auxiliary machine at a predetermined combustion timing of the determined misfiring cylinder. 
Additionally, the closest prior art of record is understood to include U.S. Patent Application Publication No. 2016/0298587 to Nakano and U.S. Patent Application Publication No. 2005/0161024 to Wang, which each disclose a control device having a control unit that is configured to suppress driving of a fuel pump during particular operating states of an associated vehicle and/or an associated internal combustion 
Also, the closest prior art of record is understood to include U.S. Patent Application Publication No. 2014/0311450 to Minami et al., which discloses a control device having a combustion state detection unit that detects that misfire is unavoidable, and a control unit that is configured to control driving of an alternator via a second torque correction control to prevent an increase in torque responsive to ignition timing control; however, control of the driving of the alternator to decrease torque is not the same as suppressing driving of a vehicle auxiliary machine.
Furthermore, none of the aforementioned references, nor any other reference(s) cited by the attached PTO-892 Notice of References Cited form, alone or in combination, is/are believed to render obvious the control device of claim 1.
Lastly, it is noted that this application includes claim limitations that do not use the word “means” but have nonetheless been interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier. Such claim limitations are: “combustion state detection unit” in claims 1-8, “control unit” in claims 1-8, and “vehicle auxiliary machine” in claims 1-4. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they have been interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See: MPEP 2181(I).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747